BAKER, Judge,
dissenting as to issue III
I fully concur with the majority's resolution of the laches issue and Judge Brook's conclusion that the time, place, and circumstance of this connected series of offenses are so closely related as to constitute one "episode" of criminal conduct. See op. at 908. As Judge Brook acknowledges, Smith's deposit of six of the checks in the same account at six branches of the same bank in the same county within a matter of hours after the theft supports such a determination.
I cannot agree with the majority, however, that Smith has sufficiently demonstrated a showing of prejudice that commands the conclusion that his guilty plea was involuntary. A petitioner who claims that his plea was involuntary and unintelligent, but can only establish that the trial judge failed to give an advisement in accordance with IND.CODE § 35-85-1-2, has not met his burden of proof. White v. State, 497 N.E.2d 893, 905 (Ind.1986). He must plead specific facts from which a factfinder could conclude by a preponderance of the evidence that the trial judge's failure to make a full inquiry in accordance with LC. § 35-35-1-2 rendered his decision involuntary or unintelligent. Id.
The record here reflects that the trial court provided Smith with all the advise-ments enumerated in 1.C. § 35-85-1-2 before accepting the guilty plea To the extent that any relevant sentencing considerations were not fully explained to Smith by his counsel, there is no evidence, except his own protestations, supporting the contention that it affected his decision to plead guilty. Smith admitted at the post-*906conviction hearing that he "wanted to get out of the guilty plea" because he should not have received a sentence greater than ten years. Op. at 9083. Smith's argument, that his defense counsel's purported failure to advise him of the maximum potential sentence renders his plea "unknowing" and "involuntary," is misplaced and, in my view, Smith has failed to show that he did not enter into the guilty plea knowingly or voluntarily.
I also cannot agree with the majority's determination that Smith should be repro-secuted on the original charges. Op. at 905. Rather, inasmuch as the maximum sentence that the trial court could have imposed upon Smith in this cireumstance was ten years pursuant to IND.CODE § 35-50-2-5 and 1.0. § 35-50-1-2, I would reverse and remand this cause to the trial court with instructions to correct the sentence. Specifically, it appears to me that the convictions and sentences as ordered on forgery counts numbered VIII through XI could stand, and the sentences imposed with respect to the theft counts and the remaining two forgery counts could be vacated. Thus, the ten-year limitation upon sentencing in this cireumstance would be achieved.
Finally, I note that while there may be circumstances when a correction of an erroneous sentence would defeat the specific terms of a plea bargain, such is not the case here. There was no agreement as to the exact number of years that Smith would receive. Rather, Smith agreed to plead guilty to a series of offenses that could only result in a maximum penalty of ten years. Only in those instances where our correction of the sentence would prejudice the State should the entire plea be vacated.